Case 20-10343-LSS Doc 3653 Filed 05/12/21 Pagelof3

é Le 6,ZA2/

7 Vadge S Mester

Ny fame zz” eat Ab elen ashf,
Lem A 6é Yr aay el of KP Vet My Ev @..
Ley @l£o Yrug 2D riche. ) Lette, Ang Maw?

L Nex E pina the Bo ff
Lied. gli, broth,
ects: z

 

SUL. ;

   

Sa ak oi g ALE > CAE LE
ary stLigaas | peadenes fark
whitre cll Ang pout Peter AER
LMirdier mvof tile Qweederl a2r0Q
Case 20-10343-LSS Doc 3653 Filed 05/12/21 Page2of3

 

were Leuskid . b¢lhatin barrnical hat
ea YO 4/2 Ral SLMar- at Lat fh
opts tn sHee al pibter diced, eid
ee Chg tiatteriicg
(bar

ee
JEAALA_ fe
eee i Ae sae
Raksntan

bi BYPS. ae ——- 224
BAS pe tng Leg [set To

 

“a
m
o

AS
nS
—
=
= —
=.
NM
=
=z
°
=
—
 

NEW ORLEANS LA 700 Fa) i
7 / | 7 MAY 2021 PM1 L SS April
ae Aly Piwa Psp 9 opts FOREVER / USA

 

Case 20-10343-LSS Doc 3653 Filed 05/12/21 Page 3 of 3

 

 
